DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s March 3, 2021 Amendment under 37 CFR 1.111, indeed is based on the Request for Continued Examination (RCE) filed October 19, 2020, which acts to enter the Amendments originally proffered September 23, 2020.
After entry of the Amendment, claims 1, 15, and 21-38 are pending.  Claims 1, 15, 21, 25-27, 29, 30, 34-36 and 38 are amended.  Claims 2-14, and 16-20 were previously cancelled.
Interview of December 3, 2020
	Prior to acting on the RCE, the Examiner specifically contacted Applicant’s Representative to discuss the included Amendment.  That discussion focused on the Amendment turning wholly on the term: free-form.  There is no mention in the written description of the term free-form, and the Examiner still asserts that the term has specific meaning in the art.   For Example, free-form is used to describe a broadly-based domain and range, where a target or range is freely moved and adapted to a location or domain, used by the actual user input.  Therefore, the Examiner still asserts that free-form amounts to impermissible new matter.
	 
Response to Amendment
	The Examiner, acknowledges, and appreciates Applicant’s Representative focus on moving the application further along, and has removed free-form from the claimed invention.
Accordingly, in view of the Amendments, in part, the rejection under 35 USC 112, first paragraph, over impermissible new matter is withdrawn.
	In view of the Amendments, new grounds of rejection is supplied, including, U.S. Patent Application Publication No. 2009/0006991 A1 to Lindberg et al. (hereinafter Lindberg) (filed June 29, 2007). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 15, 21, 22, 25, 26, 27, 29, 30, 31, 34, 35, 36, 37, 38 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by U.S. Patent Application Publication No. 2009/0006991 A1 to Lindberg.
With regards to claim 1, Lindberg discloses:
1.  	(Currently Amended) An electronic device comprising: 
 	a touch screen (see, Fig. 2A, item 200, detailed description, including, the screen or user interface 200, para. 0019); and

 		while the electronic device is locked, detect an input gesture through the touch screen based on a movement of a finger or stylus across the touch screen without the movement of the finger or stylus across the touch screen tracing a displayed visual element (see, Fig. 2A, and detailed description, including, in order to transition the state of the device 100 from the idle /locked mode to the active/unlocked mode, the icon 206 is contacted and dragged towards an edge of the display 200. The dragging of the icon 206 can be carried out in any suitable fashion, such as for example by touching the icon with a finger and moving the finger toward an edge, para. 0024),
 		while the electronic device is locked, control to display on the touch screen a visual path that follows the movement of the finger or stylus across the touch screen (see, as above, the icon 206 is contacted and dragged towards an edge of the display 200. The dragging of the icon 206 can be carried out in any suitable fashion, such as for example by touching the icon with a finger and moving the finger toward an edge, para. 0024),
 		while the electronic device is locked, identify whether one among a plurality of different gesture patterns corresponds to the detected paint, draw or trace, for example, a specific pattern on the screen of the device, which is recognized as an unlock command. The pattern might include any suitable image, 
  		in response to an identification of a gesture pattern that corresponds to the detected 

	With regards to claim 15, Lindberg discloses:
15. 	(Currently Amended) A method for an electronic device having a touch screen (see, Fig. 2A, item 200, detailed description, including, the screen or user interface 200, para. 0019), the method comprising:
while the electronic device is locked, detecting an input gesture through the touch screen based on a movement of a finger or stylus across the touch screen without the movement of the finger or stylus across the touch screen tracing a displayed visual element (see, Fig. 2A, and detailed description, including, in order to transition the state of the device 100 from the idle /locked mode to the active/unlocked mode, the icon 206 is contacted and dragged towards an edge of the display 200. The dragging of the icon 206 can be carried out in any suitable fashion, such as for example by touching the icon with a finger and moving the finger toward an edge, para. 0024);

that follows the movement of the finger or stylus across the touch screen (see, as above, the icon 206 is contacted and dragged towards an edge of the display 200. The dragging of the icon 206 can be carried out in any suitable fashion, such as for example by touching the icon with a finger and moving the finger toward an edge, para. 0024);
  	identifying whether one among a plurality of different gesture patterns corresponds to the detected paint, draw or trace, for example, a specific pattern on the screen of the device, which is recognized as an unlock command. The pattern might include any suitable image, movement or text, for example. In this embodiment, all of the applications can be made active and available when the pattern is recognized, para. 0026); and
 	in response to an identification of a gesture pattern that corresponds to the detected 

	With regards to claim 21, Lindberg discloses:
21.    	(Currently Amended) The electronic device of claim 1,

wherein the touch screen is turned on prior to the visual path of the detected and an active region on top or in contrast with the at least one non-active region, para. 0006).

	With regards to claim 22, Lindberg discloses:
22.    	(Previously Presented) The electronic device of claim 1, wherein the processor is further configured to:
control to display on the touch screen a setting interface (see, Fig. 2D, and detailed description, including, the shapes of the icon 210 as it expands may be as a point in the center region of the display 200, and extend and expand outwards towards the desired edge of the display 200, para. 0033); and
map, based on at least one user input via the setting interface, an application executable by the electronic device to a gesture pattern having a predetermined shape (see, detailed description, including, Here the shape or area of the icon 230 expands outwards in the shape of a cone from an origin, similar to the beam of a light from a flashlight,.sub.[OM2] 232 as it is moved and dragged. The area of the cone 232 reveals application 234 and as it reaches the edge 236 of the display area 238, the device unlocks and opens the application 234, para. 0033).

 	With regards to claim 25, Lindberg discloses:
25. 	(Currently Amended) The electronic device of claim 1, wherein the processor is further configured to:
identify, in response to the identification of the gesture pattern that corresponds to the detected paint, draw or trace, for example, a specific pattern on the screen of the device, which is recognized as an unlock command. The pattern might include any suitable image, movement or text, for example. In this embodiment, all of the applications can be made active and available when the pattern is recognized, para. 0026).

	With regards to claim 26, Lindberg discloses:
26.    	(Currently Amended) The electronic device of claim 1, wherein the processor, when detecting the a contact of the finger or stylus to the touch screen and the movement of the finger or stylus across the touch screen (see, detailed description, including, In one embodiment, thus user can paint, draw or trace, for example, a specific pattern on the screen of the device, which is recognized as an unlock command. The pattern might include any suitable image, movement or text, for example. In this embodiment, all of the applications can be made active and available when the pattern is recognized, para. 0026).


27.    	(Currently Amended) The electronic device of claim 1, wherein the 

	With regards to claim 29, Lindberg discloses:
29.    	(Currently Amended) The electronic device of claim 1, wherein the touch screen is turned on based on the detected and an active region on top or in contrast with the at least one non-active region, para. 0006).

 	With regard to claim 30, claim 30 (a method claim) recites substantially similar limitations to claim 21 (a device claim) and is therefore rejected using the same art and rationale set forth above.
 	With regard to claim 31, claim 31 (a method claim) recites substantially similar limitations to claim 22 (a device claim) and is therefore rejected using the same art and rationale set forth above.
 	With regard to claim 34, claim 34 (a method claim) recites substantially similar limitations to claim 25 (a device claim) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 36, claim 36 (a method claim) recites substantially similar limitations to claim 27 (a device claim) and is therefore rejected using the same art and rationale set forth above.
 	With regard to claim 37, claim 37 (a method claim) recites substantially similar limitations to claim 28 (a device claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 38, claim 38 (a method claim) recites substantially similar limitations to claim 29 (a device claim) and is therefore rejected using the same art and rationale set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 23, 28, 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0006991 A1 to Lindberg in view of U.S. Patent Application Publication No. 2009/0284478 A1 to De la Torre Baltierra et al. (hereinafter Baltierra)
	With regards to claim 23, Lindberg discloses:
23.    	(Previously Presented) The electronic device of claim 1, wherein the processor is further configured to:
control to display on the touch screen a setting interface (see, Fig. 2D, and detailed description, including, the shapes of the icon 210 as it expands may be as a point in the center region of the display 200, and extend and expand outwards towards the desired edge of the display 200, para. 0033); [[and

	Lindberg fails to explicitly disclose:
	receive at least one user input via the setting interface for changing an application mapped to a gesture pattern.
	Baltierra discloses:
	receive at least one user input via the setting interface for changing an application mapped to a gesture pattern (see, Fig. 1, and Fig. 2, and detailed disclosure, including, the multi-input system 102 can identify multiple tactile contacts represented in the contact data without impacting single tactile contact identification. In other words, by configuring the identifier module 104 to identify tactile contacts with respect to a group (based on the identifier module's input mode), misidentification may be minimized or avoided and the multi-input system may be backward compatible with applications that are not multi-input enabled; is interpreted as being able to change an application mapped to a gesture pattern, para. 0042).
	It would have been obvious to one possessing ordinary skill in the art, and possessing the teaching of Lindberg, and Baltierra, and before the effective filing date of the claimed invention, to combine the above features from Baltierra within the system of Lindberg.  The features from Baltierra add the ability to changes and or modify the gestures/patterns/mode contact with the system, and activate an application, or a function within the system, and would cooperate with the system discussed in Lindberg.  Lindberg discusses a system that also coordinates a gesture/pattern/ and or modality to initiate or operate an application, and or function, upon a mobile device.

	With regards to claim 28, Lindberg fails to explicitly disclose:
28.    	(Previously Presented) The electronic device of claim 1, further comprising:
 	storing a mapping table associating gesture patterns and mapped applications.
	Baltierra discloses:
	storing a mapping table associating gesture patterns and mapped applications
 (see, detailed description, including, Table, 1, and the identifier module 104 may also or instead use a library 118 storing a lookup table to identify the gestures from the contact data. For example, the identifier module 104 may identify the gestures by comparing contact data with sample contact data or parameters included in the lookup table to initiate the mapped function, para. 0026).
  	It would have been obvious to one possessing ordinary skill in the art, and possessing the teaching of Lindberg, and Baltierra, and before the effective filing date of the claimed invention, to combine the above features from Baltierra within the system of Lindberg.  The features from Baltierra add the ability store and compare the gestures/patterns/mode contact with the system, within a database, and correlate an application, or a function within the system, and would cooperate with the system discussed in Lindberg.  Lindberg discusses a system that also coordinates a gesture/pattern/ and or modality to initiate or operate an application, and or function, upon a mobile device.

.

Allowable Subject Matter
Claims 24, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	For convenience, claim 24 is presented below, claim 33 is the analogue in a method claim.
24.    	(Previously Presented) The electronic device of claim 1, wherein the processor is further configured to:
control to display on the touch screen a setting interface, wherein the setting interface comprises a plurality of menu items that each correspond to a different gesture pattern having a predetermined shape among the plurality of different gesture patterns, and an application executable by the electronic device mapped to the respective gesture pattern, and
wherein each of the plurality of menu items includes an illustration of a predetermined shape of the respective gesture pattern and a name of the application executable by the electronic device mapped to the respective gesture pattern.

A sampling of the prior art made of record and not relied upon and considered pertinent to Applicant’s disclosure includes the following:
	US 20080168403 A1 to Westerman; Wayne Carl et al. discusses - This relates to the detection and interpretation of gestures by touch and hover sensitive devices, and more particularly, to the detection and interpretation of real-world gestures and security-related gestures by touch and hover sensitive devices.
	US 20080300055 A1 to Lutnick; Howard W. et al. discusses - a player may use motion as an input to a game played on a mobile gaming device. The game may be a gambling game, such as a game of video poker, a slot machine game, a game of roulette, a game of craps, or any other gambling game. The player may make a bet on the game and may stand to win money depending on the outcome of the game. The player may have money at risk on the game.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199  or 571-272-1000.

/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        3-23-2021